Mr. Justice Wolf
delivered the opinion, of the court.
A motion for reconsideration has been filed on the theory that this court disregarded the objection of appellant that the complaint did not state a cause of action.
There was no assignment of error to this effect. Solely the appellant set forth that the court erred in rendering judgment for the plaintiff and then towards the end of the discussion on this point said the complaint was insufficient for various reasons. In the absence of due assignment of error this court is not bound to review everything although it has a discretion to do so if justice requires it.
This was a case where the complaint failed to state that a person in charge of a truck was employed by defendant. This lack could readily have been supplied at the trial from the evidence, so no injustice was committed.
Furthermore, we hold that the complaint did state a cause of action. It was alleged that complainant had an enterprise (empresa) which conducted stones between Pueblo Viejo, Bayamón and San Juan, and also alleged in effect that the truck of defendant was engaged in that business on that day. From these averments it was a necessary presumption that the man in charge of the truck was an employee of the defendant and that he was on his master’s business.
We have not considered the written opposition of appellees to this motion in accordance with what we said in the case of Calaf v. Gallardo, 36 P.R.R. 147.
The motion for reconsideration should be overruled.